DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/22/2022 has been entered. Claims 1-11 remain pending in the application. 
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/24/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (US 20140360306 A1) in view of Haaf (EP 3498430 A1).
Regarding claim 1, Mihara discloses a parallel link robot system (see Fig. 1, 100) comprising: a first parallel link robot (left 1 in the figure); a second parallel link robot (right 1 in the figure) provided next to the first parallel link robot; and each of the first parallel link robot and the second parallel link robot being configured to pick a workpiece (W) in a first working region (region of 2) and place the workpiece in a second working region (behind 2 in the figure; see paragraph [0018], wherein a parallel robot 1 picks up a workpiece W transferred by a conveyor (a workpiece transfer device) 2 and place the workpiece at another location), each of the first parallel link robot and the second parallel link robot comprising: a base (10) having an axis (axis of 10); a movable portion (30) movable relatively to the base along the axis so as to pick and place the workpiece; first (left 20 in the figure), second (middle 20 in the figure) and third arms (right 20 in the figure) provided to project outwardly in a radial direction with respect to the axis and arranged around the axis to form a first angle between the first arm and the second arm, a second angle between the second arm and the third arm, and a third angle between the third arm and the first arm (see Fig. 6), each of the first, second and third arms connecting the base and the movable part to move the movable part along the axis (see Fig. 1); and the first arm and the third arm being positioned on a side of the first working region with respect to the axis (see Fig. 1, wherein the left and right 20 are on one side of the axis of 10 toward 2), the second arm being positioned on a side of the second working region with respect to the axis (see Fig. 1, wherein the middle 20 is on the rearward side of the axis of 10 in the figure). Mihara fails to disclose the third angle being less than 120 degrees, the first angle and the second angle being equal to each other. However, Haaf teaches the third angle being less than 120 degrees (see Fig. 2a, wherein α1 is less than 120 degrees), the first angle and the second angle being equal to each other (see Fig. 2a, wherein α2 and α3 are equal). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Mihara with a third angle being less than 120 degrees and the first and second angle being equal to each other, as taught by Haaf, so that in a robot system, delta robots can be placed very closely together in the direction of travel of the conveyor (see paragraph [0030] of the English translation provided on 10/28/2022); and so that a delta robot is created which on the one hand requires a movement range which is narrow at least in one direction for its robot arms, but on the other hand uses the advantage of the small moving masses of such a delta robot (see paragraph [0041] of the English translation provided on 10/28/2022).   
Regarding claim 2, Mihara discloses the first and second parallel link robots (see Fig. 1, left and right 1) are provided such that the second arm of the first parallel link robot (middle 20 of left 1) and the second arm of the second parallel link robot (middle 20 of right 1) are parallel (see Fig. 1). 
Regarding claim 3, Mihara discloses a first conveying device (see Fig. 1, 2) configured to convey the workpiece (W) along a course including the first working region (region of 2), wherein the first and second parallel link robots (left and right 1) are provided such that the first and third arms (left and right 20) are positioned on a side of the first conveying device with respect to the axis (axis of 10). 
Regarding claim 4, Mihara fails to disclose a second conveying device configured to convey the workpiece along a course including the second working region. However, Haaf teaches a second conveying device (see Fig. 4, 102) configured to convey the workpiece (P) along a course including the second working region (region of 102). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Mihara with a second conveying device, as taught by Haaf, to move the workpiece to a second location as required for further processing. As a result of the combination, the following limitations would necessarily result: the first and second parallel link robots (Mihara, Fig. 1, left and right 1) are provided such that the second arm (Mihara, Fig. 1, left and right 20) is positioned on a side of the second conveying device (Haaf, Fig. 4, 102) with respect to the axis (Mihara, Fig. 1, axis of 10; in other words, behind 2). 
Regarding claim 6, Mihara discloses each of the first and second parallel link robots (see Fig. 1, left and right 10) comprises three motors (see Fig. 4, 13) provided at a top of the base (10) and configured to drive the first, second, and third arms respectively (see Fig. 1), and three speed reducers (see Fig. 4, 14) provided at a bottom of the base and configured to reduce speed of motive power of the three motors respectively (see Fig. 4). 
Regarding claim 7, Mihara discloses each of the first and second parallel link robots (see Fig. 1, left and right 1) includes a belt (see Fig. 4, 15) which is inserted through an opening provided in the base (opening between 11b and 11a) and which is configured to transmit motive power of the motors (13) to the speed reducers (14), respectively (see Fig. 4).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (US 20140360306 A1) in view of Haaf (EP 3498430 A1) and Izumi (US 20120323357 A1).
Regarding claim 5, Mihara fails to disclose a camera configured to capture, at a position upstream of the first working region, an image of the workpiece which is conveyed by the first conveying device; an image processor configured to process the image obtained by the camera; and a first operation controller configured to control the first and second parallel link robots in accordance with a result of the image processor. However, Izumi teaches a camera (see Fig. 1, 3) configured to capture, at a position upstream of the first working region (left side of 11 in Fig. 1), an image of the workpiece (W) which is conveyed by the first conveying device (11); an image processor (see Fig. 2, 511, 512) configured to process the image obtained by the camera; and a first operation controller (513) configured to control the at least one parallel link robot (2a) in accordance with a result of the image processor (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Mihara with a camera, as taught by Izumi, to detect and relay a position of the workpiece to the robot so the robot can perform an operation on the workpiece (see paragraph [0026]); and to provide more accurate positional information to the robot than traditional positional sensors.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658